Case: 20-50585     Document: 00516155341         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 5, 2022
                                  No. 20-50585
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andrew Ussery,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-35-1


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          Andrew Ussery pleaded guilty to conspiring to possess with intent to
   distribute fifty grams or more of methamphetamine in violation of 21 U.S.C.
   § 841(a)(1) and § 841(b)(1)(A). Ussery was sentenced to 188 months’
   imprisonment. On appeal, Ussery challenges the factual basis of his sentence
   and the district court’s refusal to grant safety-valve relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50585     Document: 00516155341           Page: 2   Date Filed: 01/05/2022




                                    No. 20-50585


   Guidelines or an equivalent variance. Because there was a sufficient factual
   basis for Ussery’s sentence and no procedural or substantive error, we
   AFFIRM.
          Ussery executed a factual basis for his plea.       The factual basis
   establishes the following facts. An Odessa Police Department detective
   encountered Ussery in the parking lot of the MCM Grande Hotel and Fun
   Dome. Knowing that Ussery had outstanding arrest warrants, the detective
   contacted the Texas Department of Public Safety, which then initiated a
   traffic stop. Ussery fled the traffic stop, crashed, and threw a bag of about
   326 grams of methamphetamine out of the car window and over a barbed wire
   fence. Ussery’s car also contained Psilocybin mushrooms. Ussery was
   arrested and transported to the Odessa Police Department.
          After reading Ussery his Miranda rights, law enforcement learned that
   Ussery had two hotel rooms at the MCM Fun Dome. Law enforcement
   returned to the hotel, where they found a woman in one room and more
   methamphetamine in both. Ussery was indicted on one count of conspiring
   to possess with intent to distribute fifty grams or more of actual
   methamphetamine in violation of 21 U.S.C. § 841(a)(1) and § 841(b)(1)(A).
          Ussery pleaded guilty. The district court accepted Ussery’s plea, and
   the Probation Office prepared a presentence investigation report (PSR). The
   PSR first calculated the quantity of drugs attributable to Ussery. It relates
   that on the night in question, officers at the hotel located a woman—different
   from the one in Ussery’s hotel room—under investigation by the DEA. After
   being read her Miranda rights, the woman stated that she was talking with
   Ussery on the phone when he was stopped by law enforcement, that she
   believed Ussery to be high on mushrooms at the time, and that she had
   distributed   “approximately      one     pound      (453.592    grams)    of
   methamphetamine for Ussery beginning in approximately October 2019.”




                                         2
Case: 20-50585      Document: 00516155341           Page: 3    Date Filed: 01/05/2022




                                     No. 20-50585


   Based on the woman’s statement and the amount of methamphetamine in
   the hotel rooms and the bag Ussery threw over the fence, the PSR concluded
   that Ussery was responsible for a total of 758.292 grams of
   methamphetamine.
          The PSR gave Ussery a Total Offense Level of 33 and a Criminal
   History Category of IV. Based on these scores, the PSR calculated an
   imprisonment range of 188–235 months. The district court adopted the PSR
   recommendation and sentenced Ussery to 188 months’ imprisonment.
          Ussery first argues that there was an insufficient factual basis for the
   woman’s statement that he supplied her with a pound of methamphetamine.
   The district court may consider facts in a PSR as long as they “have an
   adequate evidentiary basis with sufficient indicia of reliability.” United States
   v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (quoting United States v. Trujillo,
   502 F.3d 353, 357 (5th Cir. 2007)). If they do, the burden flips to the
   defendant to present rebuttal evidence “demonstrating that those facts are
   ‘materially untrue, inaccurate or unreliable.’” Id. (quoting United States v.
   Huerta, 182 F.3d 361, 364–65 (5th Cir. 1999)).
          The facts have an adequate evidentiary basis with sufficient indicia of
   reliability. The woman was at the MCM hotel; Ussery had two rooms at the
   MCM. The woman stated that she distributed methamphetamine for Ussery
   in the past; Ussery pleaded guilty to conspiring to distribute
   methamphetamine. The woman believed that Ussery was high on
   mushrooms in his car; and Ussery had mushrooms in his car. This is an
   adequate evidentiary basis with sufficient indicia of reliability. Because




                                          3
Case: 20-50585         Document: 00516155341               Page: 4      Date Filed: 01/05/2022




                                          No. 20-50585


   Ussery presented no rebuttal evidence, the district court did not err in relying
   on those facts.1
           Construed generously, Ussery’s brief raises two further alleged
   errors. First, Ussery argues that the district court erred by applying the
   “criminal history” factor in § 5C1.2 of the Guidelines instead of the amended
   factor in 18 U.S.C. § 3553(f). Second, he argues that the district court
   wrongly declined to grant an equivalent downward variance.
               Section 3553(f) provides safety-valve relief for defendants who meet
   five requirements. Where, among other requirements, a defendant has four
   or fewer criminal history points and sufficiently cooperates with law
   enforcement, the district court must “impose a sentence pursuant to
   guidelines promulgated by the United States Sentencing Commission . . .
   without regard to any statutory minimum sentence.” 18 U.S.C. § 3553(f).
   The Guidelines provide analogous relief in § 5C1.2, which generally
   reproduces the factors in § 3553(f). Furthermore, the Guidelines require a
   two-level Offense Level reduction for defendants who satisfy the



           1
              “[O]ut-of-court declarations by an unidentified informant may be considered
   ‘where there is good cause for the nondisclosure of his identity and there is sufficient
   corroboration by other means.’” United States v. Young, 981 F.2d 180, 186 (5th Cir. 1992)
   (quoting commentary to U.S.S.G. § 6A1.3). Ussery has not argued that the government
   lacked good cause for nondisclosure and does not argue it here. See id. at 187. Even if he did
   raise the issue, “[w]e will not find plain error in the failure to adequately justify
   nondisclosure of [confidential informants] unless it is clear from the record that this
   rendered the sentencing process wholly unreliable.” Id. The nondisclosure did not have
   this effect.
            In his reply brief, Ussery also notes the government’s admission of ambiguity in
   the sentencing transcript about whether the woman in Ussery’s room and the unidentified
   informant were one and the same. Although the sentencing transcript was ambiguous, the
   PSR was not. Furthermore, we do not “entertain arguments raised for the first time in a
   reply brief.” United States v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009). Because the
   alleged ambiguity occurred at sentencing, Ussery should have objected at that time.




                                                 4
Case: 20-50585      Document: 00516155341          Page: 5    Date Filed: 01/05/2022




                                    No. 20-50585


   requirements of § 5C1.2. U.S.S.G. § 2D1.1(b)(18). However, the Guidelines
   have not been amended to conform to the current § 3553(f), and § 5C1.2 still
   precludes from relief defendants—like Ussery—with more than 1 criminal
   history point. U.S.S.G. § 5C1.2(a)(1). Accordingly, Ussery asked the district
   court for a variance equivalent to the two-level Offense Level reduction from
   which he would not be precluded if the Guidelines reflected the current
   § 3553(f). The district court declined to grant the downward variance.
          We review federal criminal sentences for reasonableness. Harris, 702
   F.3d at 229. First, we ensure that the district court committed no significant
   procedural error, such as “improperly calculating the Guidelines range,
   treating the Guidelines as mandatory, or selecting a sentence based on
   erroneous factors.” Id. We review the interpretation and application of the
   Guidelines de novo, subject to the harmless error standard. United States v.
   Torres-Perez, 777 F.3d 764, 768 (5th Cir. 2015). Next, we review the
   substantive reasonableness of the sentence. Harris, 702 F.3d at 229.
   Substantive reasonableness is reviewed for abuse of discretion and includes
   claims that the district court erred in denying a downward variance. United
   States v. Douglas, 957 F.3d 602, 609 (5th Cir. 2020).
          The district court did not procedurally err.            The government
   contended at sentencing that Ussery did not sufficiently cooperate with law
   enforcement as required for relief under § 5C1.2. It is the defendant’s burden
   to show that he satisfies this element, and Ussery did not do so. See United
   States v. Gonzalez-Loya, 639 F. App’x 1023, 1026 (5th Cir. 2016). Ussery is
   therefore not entitled to safety-valve relief under § 5C1.2.
          Even if he were, to the extent Ussery argues that the district court
   misapplied or misinterpreted § 5C1.2 by failing to apply the amended
   “criminal history” factor in § 3553(f), any such error would be harmless.
   Safety-valve relief under § 5C1.2 would have decreased Ussery’s




                                          5
Case: 20-50585         Document: 00516155341               Page: 6      Date Filed: 01/05/2022




                                            No. 20-50585


   recommended guideline range from 188–235 months to 151–188 months. As
   the district court explained at relative length, it would have imposed the 188-
   month sentence even under the lower range. Because the district court
   would have imposed the 188-month sentence either way, any error in failing
   to grant relief under § 5C1.2 would be harmless.2
           Finally, Ussery’s sentence is substantively reasonable. A “sentence
   within a properly calculated Guideline range is presumptively reasonable.”3
   United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). There is nothing
   to suggest that Ussery’s sentence is unreasonable, and Ussery fails to rebut
   the presumption to the contrary.
                                        *        *         *
           For these reasons, the district court’s sentence is AFFIRMED.




           2
              Few cases have addressed whether § 5C1.2 incorporates the amended § 3553(f)
   factors as opposed to the factors it expressly lists. See United States v. Leri, 849 F. App’x
   898, 900 (11th Cir. 2021) (suggesting that § 5C1.2 does not incorporate the amended
   criteria in § 3553(f) and concluding that the district court’s decision to that effect was not
   plain error); United States v. Shanklin, 835 F. App’x 145, 146 (7th Cir. 2021) (concluding
   that an argument that § 5C1.2 incorporates the amended § 3553(f) factors would be
   frivolous). We need not weigh in either way. We note only that because Ussery did not
   argue below that the amended § 3553(f) factors apply instead of those in § 5C1.2, plain-
   error review applies to this claim. United States v. Duke, 788 F.3d 392, 396 (5th Cir. 2015).
   Under plain-error review, the “defendant must show a clear or obvious error that affects
   his substantial rights.” United States v. Mudekunye, 646 F.3d 281, 287 (5th Cir. 2011). Even
   assuming plain error, as explained above, the error would be harmless and therefore would
   not affect Ussery’s substantial rights.
           3
             We have held that even when a district court miscalculates the guideline range,
   its sentence is presumptively reasonable if it falls within the properly calculated guideline
   range. United States v. Medina-Argueta, 454 F.3d 479, 483 (5th Cir. 2006). Because the 188-
   month sentence falls within both the higher and lower guideline ranges, it would be
   presumptively reasonable no matter which range applies.




                                                 6